Exhibit 10.1
Execution Copy 05-12-10
BUSINESS TERMINATION AGREEMENT
between
the Iowa Tribe of Oklahoma and its Affiliates
and
Lakes Iowa Management, LLC and its Affiliates
THIS BUSINESS TERMINATION AGREEMENT (“Agreement”) is made this 12th day of May,
2010, by and among the Iowa Tribe of Oklahoma (“Iowa Tribe”), its governmental
components and instrumentalities, including Cimarron Casino Enterprise and Ioway
Casino Enterprise (collectively, “Iowa”) and Lakes Iowa Consulting, LLC and
Lakes Iowa Management, LLC (collectively, “Lakes”), on behalf of themselves and
Affiliates of each as listed on Schedule A hereto (collectively, the “Parties”
and each, a “Party”).
I. Purpose of Agreement
          Each of the Parties enter into this Agreement for the purpose of
severing the business relationship between and among the Parties, terminating,
rescinding and revoking all prior understandings, contracts and agreements
between and among the Parties and their officers, employees, contractors and
affiliates, except as provided for herein, and settling and resolving for all
time and all purposes all known or unknown, direct or indirect, claims, causes
of action, business disputes and other disagreements of, between or among the
Parties arising from any dealings or relationships of, between or among the
Parties existing as relating to or resulting from the contracts, resolutions and
decisions set forth on Schedule B (the “Claims”).
II. Terms of Business Termination
          In consideration of the mutual promises set forth herein, and to
accomplish the purposes stated above, the Parties agree as follows:

  1.   Fees due and payable from Iowa to Lakes through April 30, 2010 in
connection with Iowa’s Cimarron Casino shall be paid by Iowa to Lakes in the
normal course of business.     2.   Iowa agrees to pay Lakes a total of four
million five hundred thousand dollars ($4,500,000) (the “Termination Amount”) in
accordance with the following schedule:

  a.   One million dollars ($1,000,000.00) to be paid within two business days
of the date of execution of this Agreement; and     b.   The sum of three
million five hundred thousand dollars ($3,500,000), to be paid on June 15, 2010
and on the 15th day of each month thereafter in 14 monthly installments of two
hundred and thirty three thousand dollars and thirty-three cents ($233,333.33)
and a final payment in the amount of two hundred and thirty three thousand
dollars and thirty-eight cents ($233,333.38) (collectively, “Installment
Payments”).

Page 1 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10

  3.   The Parties acknowledge the existence of a depository account into which
all revenues of the Cimarron Casino are deposited and which is governed by a
dominion account agreement executed by and among certain of the Parties. The
Parties agree to cooperate in the modification, and to seek consent of any third
parties required to approve any modification, of the dominion account agreement
to provide that the Installment Payments be paid directly from such depository
account to Lakes. The Parties agree to cooperate to provide Lakes with the same
level of security and collateral as it currently has under the dominion account
agreement in the event that (a) any required consent is not obtained or (b) the
Parties otherwise mutually determine an alternative arrangement is necessary to
provide Lakes with such level of security and collateral. Should Iowa fail for
any reason to pay timely the amounts due under this Agreement, then in that
event, Lakes may notice the Business Committee of the Iowa Tribe in writing
addressed to the published address of the headquarter offices of the Iowa Tribe
of such failure and default. If such failure and default remains uncured for a
period of thirty (30) days, Lakes may rely on collection remedies available
under Article 10 of the Management Agreement for the Cimarron Gaming Facility
between Cimarron Casino Enterprise, the Iowa Tribe of Oklahoma and Lakes Iowa
Management, LLC, as approved by the Chairman of the National Indian Gaming
Commission on April 28, 2006 (“Management Agreement”), for collection of such
noticed amount due. In addition, such failure or default under this Agreement
shall be resolved pursuant to the dispute resolution procedures and other
provisions set forth in Article 10 of the Management Agreement. Article 10 of
the Management Agreement shall remain in full force and effect until the final
Installment Payment is received by Lakes pursuant to this Agreement.     4.  
Iowa may prepay the Installment Payments at any time and from time to time. Any
such prepayment will be applied to the Installment Payments in inverse order of
maturity. So long as all Installment Payments that are or have become due have
been paid, any such prepayment made during the first twelve months after the
date of this Agreement will be entitled to a six percent (6%) discount on the
Installment Payment amount so prepaid. No discount will be applied to any
prepayment of Installment Payments made from and after the first anniversary
date of this Agreement.     5.   In exchange for these payments and the
undertakings set forth in this Agreement, the Parties agree to mutually release
one another from all prior obligations, responsibilities, and duties unless
otherwise specified herein effective May 1, 2010.     6.   The Business
Committee of the Iowa Tribe agrees it will join Lakes’ motion for entry of an
order by the Iowa Gaming Commission (a) granting dismissal with prejudice of all
matters relating to the licensing of Lakes and any of its Affiliates and
associated individuals, and (b) ordering placement of the applications and
licenses of Lakes, and any of its Affiliates and associated individuals on
permanent inactive status because such applications and licenses shall be
rendered moot as a result of this Agreement.     7.   The effectiveness of this
Agreement is contingent upon the entry of an order by the Iowa Gaming Commission
(a) granting dismissal with prejudice of all matters relating to the licensing
of Lakes and any of its Affiliates and associated individuals, and (b) ordering
placement of the applications and licenses of Lakes, and any of its Affiliates
and

Page 2 of 10

 



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
associated individuals on permanent inactive status because such applications
and licenses shall be rendered moot as a result of this Agreement. In the event
that the Iowa Gaming Commission does not issue the order referenced above by the
close of business on May 13, 2010, this Agreement shall be null and void.
III. No Admission of Liability
     The payments and undertakings made or to be made by the Parties pursuant to
this Agreement are being made to resolve disputed claims. Each Party
specifically denies any wrongdoing toward another Party, and specifically denies
that they have any liability to another Party.
IV. Mutual Release
     Each Party hereby releases and discharges each and every other Party, and
agrees to cause their affiliates and their affiliates’ members, officers,
directors, stockholders, heirs, agents, assigns, affiliates, predecessors and
successors, to release and discharge each and every other Party, from all known
or unknown, direct or indirect, claims, liabilities, demands, causes of action,
and damages, of whatever kind or nature, which a Party had, has, or claims to
have or had, either individually or jointly, against another Party in connection
with the Claims. This release extends and applies to all other unknown,
unforeseen, unanticipated, and unsuspected injuries, damages, losses, and
liabilities, and the consequences thereof, as well as those now disclosed and
known to exist, relating to the Claims. For purposes of this Section IV, the
term “Party” includes the Party, its members, officers, directors, heirs,
agents, affiliates, assigns, predecessors and successors, as well as a Party’s
affiliates’ members, officers, directors, heirs, agents, affiliates, assigns,
predecessors and successors.
V. Binding Effect of Agreement
     The Parties agree that this Agreement is binding on and shall inure to the
benefit of the Parties hereto and their respective legal representatives,
successors, heirs and assigns.
     Each Party warrants that he, she or it has the authority to enter into this
Agreement and the representatives executing this Agreement have authority to
bind the entity on whose behalf they sign. Each Party also warrants that, upon
execution, this Agreement will be binding upon and enforceable against such
Party. Each Party further acknowledges that it has been represented by counsel
in the negotiation and execution of this Agreement and its executing
representatives have read and fully understand this Agreement’s terms.
VI. Confidentiality
     The Parties and their attorneys acknowledge that confidentiality is of the
essence and, except as set forth below, they agree to keep confidential and
secret the terms of this Agreement and to make no statement or take any other
action, direct or indirect whatsoever, which might result in the disclosure or
any publicity to any third party concerning the terms of this Agreement. The
Parties shall only be entitled to disclose the terms of this Agreement in the
event they are required to do so by order of a court of competent jurisdiction,
to the extent disclosure is required by rule or regulation of a governmental
authority (including securities laws
Page 3 of 10

 



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
requirements), to the extent agreed to by a majority in number of all Parties
hereto, or to their accountants and attorneys to the extent necessary to receive
professional advice.
VII. Other
     The Parties hereto shall bear all attorney’s fees and costs arising from
the actions of their own attorneys in connection with the negotiation and
preparation of this Agreement, and the matters and documents referred to herein.
     This Agreement, with the attachments, contains the entire agreement of the
Parties and may not be amended in any way except in a writing signed by all of
the Parties.
     The Parties do further declare that no promises have been made which are
not expressed herein. The terms of the Agreement are contractual and not merely
recital. The Parties hereto further expressly state that it is their intention
to completely and forever resolve the differences between them relating to the
claims asserted or which could be asserted.
     It is further agreed and the Parties hereby covenant unto each other Party
that they have not, as of the date of this Agreement, transferred, assigned, or
sold any claim or cause of action which they may have or have had against any
other Party to this Agreement.

Page 4 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
above written date.

                Cimarron Casino Enterprise,
a governmental component and
instrumentality of the Iowa Tribe   Lakes Iowa Management, LLC
 
           
By:
  /s/ Janice Rowe-Kurak    By:    /s/ Timothy J. Cope
 
           
 
  Janice Rowe-Kurak       Timothy J. Cope
 
  Its: Chairwoman       Its: President and Chief Financial Officer
 
                    Lakes Iowa Consulting, LLC
By:
  /s/ Renee Prince          
 
 
 
Renee Prince        
 
  Its: Secretary Pro Tem   By:   /s/ Timothy J. Cope
 
           
 
          Timothy J. Cope
 
          Its: President and Chief Financial Officer
 
            Iowa Tribe of Oklahoma,
a federally-recognized Indian tribe        
 
           
 
           
By:
  /s/ Janice Rowe-Kurak         
 
           
 
  Janice Rowe-Kurak        
 
  Its: Chairwoman        
 
           
 
           
By:
  /s/ Renee Prince         
 
           
 
  Renee Prince        
 
  Its: Secretary Pro Tem        
 
           
 
            Cimarron Casino Enterprise,
a governmental component and
instrumentality of the Iowa Tribe        
 
           
 
           
By:
  /s/ Janice Rowe-Kurak         
 
           
 
  Janice Rowe-Kurak        
 
  Its: Chairwoman        
 
           
 
           
By:
  /s/ Renee Prince         
 
           
 
  Renee Prince        
 
  Its: Secretary Pro Tem        

Page 5 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
Schedule A
The Parties

  1.   Any party to this Agreement or any other agreement, contract and
instrument described on Schedule B.     2.   Any Affiliate of any party to this
Agreement or any other agreement, contract and instrument described on
Schedule B.     3.   Any officers, directors, employees, contractors, agents and
Affiliates of any Party, or its Affiliates, to this Agreement or any other
agreement, contract and instrument described on Schedule B.     4.   Any Lakes
Iowa associated individuals.

“Affiliates” herein shall mean with respect to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the specified
Person. For the purposes of this definition, “control” (including the terms
controlling, controlled by, or under common control with) means the possession,
direct or indirect, or the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, partnership or member interests, by contract or otherwise.
“Person” herein shall mean any entity, whether an individual, trustee,
corporation, general partnership, limited partnership, limited liability
company, limited liability partnership, joint stock company, trust, estate,
unincorporated organization, business association, Indian tribe, commission,
instrumentality, firm, joint venture, Governmental Authority, or otherwise.
“Lakes Iowa associated individuals” herein shall mean Lakes Iowa Management, LLC
(“Lakes Iowa”) and its associated individuals who have been issued a Notice of
Suitability Hearing dated April 29, 2010 by the Iowa Gaming Commission,
including the following: Lakes Iowa’s parent company, Lakes Entertainment, Inc.
and Affiliates, Lyle Berman, Tim Cope, Will Jones, Beth Spindler, Rick Walters,
Diane Stone, Lisa Hjortaas, Brad Colbert, Fred Doyle, Eric Strand, Leon Brown,
Blake Lyon, Jeff Easton, Scott Just, Mike Montross, Nigel Nightingale, Roger
Roden, Larry Barenbaum, Rick White, Scott Schwinghammer, Ray Moberg, Neil Sell,
and any other individual employed by or acting on behalf of Lakes Iowa in
connection with its management services for the Iowa Cimarron Casino.

Page 6 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
Schedule B
The Contracts
1. Cimarron Casino Project
     a. Management Contract dated March 23, 2006
9 Exhibit A — Legal Description of Gaming Site
9 Exhibit B — Cimarron Casino Resolution of Approval and Grant of Limited Waiver
of Immunity from Suit
9 Exhibit C — Iowa Tribe Resolution of Approval and Grant of Limited Waiver of
Immunity from Suit
     b. Transaction Documents dated March 23, 2006 related to Management
Contract
9 Scope of Project Description Sheet for Iowa Cimarron Casino Project Facilities
9 Operating Note
9 Dominion Account Agreement
9 Security Agreement with 9 UCC-1 Financing Statement forms (and 9 Exhibit A and
9 Schedule I thereto)
9 Indemnity Agreement
     c. Cimarron Casino related documents including:
o Gaming Operations Consulting Agreement dated January 27, 2005 between Iowa
Corp, the Iowa Tribe and Lakes Iowa Consulting, LLC
o Iowa Corp Resolution IC-05-01 regarding Limited Waiver of Sovereign Immunity
(Consulting Agreement)
o Iowa Tribe Resolution I-05-08 regarding Limited Waiver of Sovereign Immunity
(Consulting Agreement)
o Assignment and Assumption Agreement (Consulting) dated December 1, 2005, and o
Iowa Corp Resolution IC-05-07 regarding approval of the assignment and
assumption
o Iowa Tribe Resolution I-05-98 regarding approval of the assignment and
assumption
o Cimarron Casino Resolution I-CCE-05-04 regarding approval of the assignment
and assumption
o March 23, 2006 Amendment to Gaming Operations Consulting Agreement
o Iowa Tribe Resolution I-06-30 regarding approval of and waiving sovereign
immunity in connection with the March 23, 2006 Amendment

Page 7 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
o Cimarron Casino Resolution I-CCE-06-05 regarding approval of and waiving
sovereign immunity in connection with the March 23, 2006 Amendment
o Cimarron Casino Note dated March 23, 2006
o Tribal Agreement (Lakes Iowa Consulting — Cimarron Casino) dated January 27,
2005 between the Iowa Tribe and Lakes Iowa Consulting, LLC
9 Assignment and Assumption Agreement (Management) dated December 1,2005
9 Iowa Corp Resolution IC-05-08 regarding approval of the assignment and
assumption
9 Iowa Tribe Resolution I-05-99 regarding approval of the assignment and
assumption
9 Cimarron Casino Resolution I-CCE-05-05 regarding approval of the assignment
and assumption
9 Tribal Agreement (Lakes Management — Cimarron Casino) dated March 23, 2006
between the Iowa Tribe and Lakes Iowa Management, LLC
9 Iowa Tribe Resolution I-06-29 approving and waiving sovereign immunity in
connection with the Tribal Agreement (Lakes Management — Cimarron Casino) dated
March 23, 2006
2. Proposed Ioway Casino Project
     a. Management Contract dated May 23, 2007
9 Exhibit A — Legal Description of Gaming Site
9 Exhibit B — Ioway Resolution of Approval and Grant of Limited Waiver of
Immunity from Suit
9 Exhibit C — Iowa Tribe Resolution of Approval and Grant of Limited Waiver of
Immunity from Suit
     b. Transaction Documents dated May 23, 2007 related to Management contract
9 Scope of Project Description Sheet
9 Operating Note
9 Dominion Account Agreement
9 Security Agreement with 9 UCC-1 Financing Statement form (and 9 Exhibit A and
9 Exhibit B thereto)
9 Indemnity Agreement
     c. Ioway Casino related documents including:
9 Gaming Development Consulting Agreement dated January 27, 2005 between Iowa
Corp, the Iowa Tribe and Lakes Iowa Consulting, LLC
9 Iowa Corp Resolution IC-05-03 regarding Limited Waiver of Sovereign

Page 8 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
Immunity (Consulting Agreement)
9 Iowa Tribe Resolution I-05-10 regarding Limited Waiver of Sovereign Immunity
(Consulting Agreement)
9 Assignment and Assumption Agreement (Consulting) dated May 23, 2007
9 Iowa Corp Resolution FC-07-03 regarding approval of the assignment and
assumption
9 Iowa Tribe Resolution I-07-39 regarding approval of the assignment and
assumption
9 Ioway Resolution ICE-07-07 regarding approval of the assignment and assumption
9 May 23, 2007 Amendment to Gaming Operations Consulting Agreement
9 Iowa Tribe Resolution I-07-38 regarding approval of and waiving sovereign
immunity in connection with the May 23, 2007 Amendment
9 Ioway Resolution ICE-07-06 regarding approval of and waiving sovereign
immunity in connection with the May 23, 2007 Amendment
9 Amended and Restated Ioway Note dated May 23, 2007 with 9 Schedule A (Schedule
of Advances)
9 Ioway Consulting Fees Note dated May 23, 2007
9 Tribal Agreement (Lakes Iowa Consulting — Cimarron Casino) dated January 27,
2005 between the Iowa Tribe and Lakes Iowa Consulting, LLC
9 Iowa Tribe Resolution I-05-10 approving and waiving sovereign immunity in
connection with the Tribal Agreement (Lakes Iowa Consulting) dated January 27,
2005
9 Dominion Account Agreement (Consulting) dated January 27, 2005
9 Security Agreement (Consulting) dated January 27, 2005 with 9 UCC-1 Financing
Statement form (and 9 Exhibit A and 9 Exhibit B thereto)
9 Construction Contract [none executed as of July 12, 2007]
9 Design Agreement [none executed as of July 12, 2007]
9 Assignment and Assumption Agreement (Management) dated May 23, 2007
9 Iowa Corp Resolution FC-07-04 regarding approval of the assignment and
assumption
9 Iowa Tribe Resolution I-07-41 regarding approval of the assignment and
assumption
9 Ioway Resolution ICE-07-08 regarding approval of the assignment and assumption
9 Tribal Agreement (Lakes Management — Cimarron Casino) dated May 23, 2007
between the Iowa Tribe and Lakes Iowa Management, LL
9 Iowa Tribe Resolution I-07-40 approving and waiving sovereign immunity in
connection with the Tribal Agreement (Lakes Management — Cimarron Casino) dated
May 23, 2007

Page 9 of 10



--------------------------------------------------------------------------------



 



Execution Copy 05-12-10
3. Any and all amendments to or replacements for the contracts or documents
listed in Items 1-2 above.
4. Any and all decisions made by the Development Committee established under the
Gaming Development Consulting Agreement relating to the proposed Ioway Casino
project.

Page 10 of 10